Citation Nr: 1124754	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-17 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran was a member of the Alabama National Guard from March to September 1959, the Veteran had a period of active duty for training (ACDUTRA), and he served on active duty from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in February 2010 when it was remanded for further development.  


FINDING OF FACT

The Veteran has current bilateral hearing loss as defined by VA regulation that is as likely as not related to in-service noise exposure.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss, which represents a complete grant of the benefits sought with regard to this issue.  As such, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third elements may be established by showing continuity of symptomology.  38 C.F.R. § 3.303(b).

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact- finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

The Veteran asserts that he currently suffers from bilateral hearing loss as a result of military noise exposure to artillery, particularly 105 mm and 155 mm Howitzers during training and maneuvers, and construction machines.  In support, he reports that he has had diminished hearing acuity since service.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  Upon examination at separation from service in June 1962 the Veteran was not noted to have any hearing loss; however, audiometric testing revealed diminished left ear hearing acuity at 8000 hertz (Hz).

The Veteran was afforded a VA examination in June 2005.  The Veteran reported that he was exposed to loud artillery noise in service and that after service he was exposed to occupational noise of electric saws as a meat cutter.  On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
85
85
80
LEFT
30
45
85
80
90

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 36 percent in the left ear.

After acknowledging the Veteran's in-service acoustic trauma and opining that his tinnitus had its onset in service because it was related to that in-service injury (notwithstanding a lack of in-service documentation that the Veteran had the disability), the examiner opined that Veteran's hearing loss was not of service origin.  In doing so, the examiner observed that, at separation, the Veteran had diminished left ear acuity at 8000 hertz, but reasoned that it was less likely than not that the disability was related to service because noise-induced hearing loss "occurs at the time of noise exposure, not after the noise has ceased."  

In a rating decision, dated in August 2005, the RO in granting entitlement to service connection for tinnitus conceded that the Veteran was exposed to loud noise in service.

In April 2010 the Veteran was afforded a VA examination.  The Veteran reported that he was exposed to loud infantry and artillery training noise in service and that after service he was not exposed to loud noise as he worked as a store manager.  On the authorized audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
80
90
80
LEFT
45
55
85
90
95

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.

After examination the Veteran was diagnosed with bilateral, symmetrical, low to high frequency, moderate to profound, sensorineural hearing loss.  The examiner rendered the opinion that the Veteran's hearing loss was not at least as likely as not related to military noise exposure due to normal hearing at discharge and due to the configuration of the hearing loss.  However, the examiner did not comment upon the Veteran's reports of hearing loss since separation from service.

The Board finds that entitlement to service connection for bilateral hearing loss is warranted.  Review of the Veteran's service treatment records does not reveal any complaint, diagnosis, or treatment for any hearing loss.  However, upon examination at separation from service the audiometric examination performed revealed diminished left ear hearing acuity at 8000 Hz.  The evidence of record reveals that the Veteran was exposed to loud noise in service.  Audiometric testing at the VA examinations in June 2005 and April 2010 reveal that the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran has competently and credibly reported that he has had loss of hearing acuity since separation from service.  After examination in June 2005 and April 2010 the VA examiners rendered the opinion that the Veteran's bilateral hearing loss disability was not at least as likely as not related to the Veteran's in-service noise exposure because the Veteran did not have any hearing loss at separation from service, notwithstanding the diminished left ear hearing acuity at 8000 Hz.  As noted above, lack of hearing loss upon examination at separation from service is not fatal to a claim of entitlement to service connection for bilateral hearing loss so long as there is evidence that the Veteran's hearing loss is causally related to service.  As the Veteran has competently and credibly reported that he has had hearing loss since separation from service, revealing a continuity of symptomology since service, the Board finds that the evidence is in equipoise regarding whether his current hearing loss is causally related to his service.  As such, entitlement to service connection for bilateral hearing loss is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


